DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 12/8/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kari Footland on 1/12/2021.


The application has been amended as follows: 


In the Claims:

-Replace Claim 1 with the following:
1. A method of packaging an optical lens including two faces and a peripheral circumferential edge, at least one convex face of said two faces having a convexity marked by a peak point, said method comprising: 
depositing a rigid material protective strip along a totality of a length of said peripheral circumferential edge, a width of the strip extending beyond the peak point of the at least one convex face of the lens, two ends of the protective strip overlapping one another along the peripheral circumferential edge forming an overlap over at least 1 cm thereby providing greater mechanical strength of the strip at the overlap in relation to remaining portions of the strip other than the overlap, the protective strip being at least partially elastic, the protective strip being tensioned when the protective strip is deposited over the peripheral circumferential edge of the lens with a tension of approximately 10 kN, the two ends of the protective strip being fixed together while the protective strip is tensioned around the peripheral circumferential edge of the lens; 
inserting the lens in an envelope delimited by a wall; and  
placing said lens in said envelope so that the protective strip serves as a spacer in order to maintain a distance between the wall of the envelope and the at least one convex face of said lens and thus to prevent any contact between said wall and said at least one convex face.

-Claim 6 has been cancelled.
-Claim 14:
-lines 6-7 “a load of at least 1 kg applied perpendicularly to a central axis 


-Replace Claim 15 with the following:
15. An optical lens package comprising:
a lens comprising two faces and a peripheral circumferential edge, at least one convex face of said two faces having a convexity marked by a peak point;
a rigid material protective strip deposited along a totality of a length of the peripheral circumferential edge of the lens, a width of the strip extending beyond the peak point of the at least one convex face of the lens, two ends of the protective strip overlapping one another along the peripheral circumferential edge forming an overlap over at least 1 cm thereby providing greater mechanical strength of the strip at the overlap in relation to remaining portions of the strip other than the overlap, the protective strip being at least partially elastic, the protective strip being tensioned with a tension of approximately 10 kN when deposited over the peripheral circumferential edge of the lens, the two ends of the protective strip being fixed together while the protective strip is tensioned around the peripheral circumferential edge of the lens; and
an envelope delimited by a wall and comprising the lens inserted therein,
wherein the lens is placed in said envelope so that the protective strip serves as a spacer in order to maintain a distance between the wall of the envelope and the at least one convex face of said lens to prevent any contact between said wall and said at least one convex face,

the protective strip is deposited along a totality of a width of the peripheral circumferential edge of the lens when the lens is finished and along only a portion of the width of the peripheral circumferential edge of the lens when the lens is semi-finished.

Allowed Claims/Reasons for Allowance
Claims 1-5, 9, 11-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 15, none of the prior art, alone or in combination, anticipate or render obvious the claimed inventions. Ichikawa (JPH 1111562 A) is viewed as the closest prior art reference and discloses several of the claimed features as outlined in the Non-Final Rejection mailed on 9/15/2020 and further discloses an overlap (11a; Figure 1) being formed as claimed and even though Ichikawa fails to disclose the overlap being over at least 1 cm, as described in the previous action, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have arranged such an overlap as claimed (see rejection of previous claim 8 in Non-Final Rejection mailed 9/15/2020). Further, although tensioning of the strip (11) of Ichikawa to some extent during depositing can be reasonably assumed or implied, Ichikawa fails to disclose the protective strip being tensioned with a tension of approximately 10 kN when deposited over the peripheral circumferential edge of the lens and the two ends of the strip being fixed while tensioned as claimed. Note that the lens package of Claim 15 requires such tensioning as the ends are fixed while  Ichikawa could withstand the claimed amount of tension. 
Therefore, such tensioning while depositing and fixing the ends of the strip is not taught by Ichikawa and it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such an amount of tensioning without the use of improper hindsight drawn from Applicant’s specification as motivation. 
Therefore, the claimed inventions of Claims 1 and 15 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/15/2021

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        16 January 2021